Citation Nr: 9917066	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-18 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for sensory and motor 
polyneuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1966.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the RO.  
The Board remanded the case for further development in 
February 1998.

The veteran testified at a hearing before a local Hearing 
Officer in January 1997.  At that hearing the veteran and his 
representative specifically withdrew from consideration the 
claim of service connection for sensory and motor 
polyneuropathy as secondary to Agent Orange exposure in 
service. 


REMAND

There is no preservice medical evidence of any findings, 
complaints or treatment of sensory and motor polyneuropathy.  

The service medical records reveal that the veteran 
complained of a pins-and-needles sensation of the fingers of 
both hands in August 1964.  Sensory and motor examinations 
were normal.  The diagnosis was parasthesias of both hands of 
unknown etiology.  In June 1965, the veteran complained of 
numbness and tingling of the fingers of the right hand.  The 
diagnosis was anxiety, and Librium was prescribed.  The 
veteran's medical examination pursuant to separation from 
service, dated in July 1966, was negative for any complaints 
or findings of polyneuropathy.

Private post-service medical records from C. J. Sites, M.D., 
indicate that, in July 1967, the veteran complained of two or 
three spells of blurring of vision and "jumpy eyes" during 
close work or reading.  Physical examination was negative 
except that a fine tremor was noted.  This physician's 
medical records from August 1967 to 1974 were negative for 
any complaints or findings of polyneuropathy.  

In February 1998, the Board remanded the case, in part, to 
afford the veteran a VA examination to determine the nature 
and likely etiology of the claimed neurological disorder.  
The examiner was to offer an opinion as to the medical 
probability that any current polyneuropathy disability is due 
to disease or injury in service, as claimed by the veteran.

A VA neurological examination was conducted in October 1998.  
The examiner stated that the veteran had some symptoms of 
peripheral polyneuropathy before he entered service and prior 
to exposure to Agent Orange.  The examiner stated that the 
veteran did not sustain a direct injury or disease in service 
that caused his sensory and motor peripheral polyneuropathy 
but that the veteran's claimed exposure to Agent Orange may 
have aggravated his underlying condition.  The final 
diagnosis was moderate sensory and motor polyneuropathy.  

Another examination is needed to provide a more definitive 
opinion regarding the etiology of the veteran's current 
neurological condition.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Board notes that an 
April 1994 letter from Dr. Othman to the West Virginia 
Workers' Compensation Fund addresses a repetitive stress 
injury to the veteran's hands.  The RO should obtain any 
other medical records regarding the veteran's apparent 
workers' compensation claim.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
May 1996.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In addition, the RO should contact the 
veteran to obtain any workers' 
compensation records available.  

2.  The veteran should be afforded a VA 
neurological examination by a board of 
two neurologists to determine the 
etiology of the veteran's current 
neurological condition.  All indicated 
testing in this regard should be 
accomplished.  The examiners should 
identify any neurological conditions 
present, specifically any polyneuropathy, 
and opine whether it is at least as 
likely as not that the two complaints of 
pins and needles sensation and numbness 
and tingling of the fingers in service, 
and the blurred vision, jumpy eyes and 
fine tremor noted in July 1967 were 
manifestations of any current 
neurological condition.  The claims 
folder should be made available to the 
examiners for review before the 
examination.  

3.  Then, after conducting an additional 
indicated development, the RO should 
review the issue on appeal  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



